Title: To Thomas Jefferson from Rodolph Vall-Travers, 16 September 1795
From: Vall-Travers, Rodolph
To: Jefferson, Thomas



Sir
Altona, near Hamburg, Septr. 16th. 1795.

The Secretary of Mr. Jaÿ, your Plenipotentiary in England, having obligingly taken Charge, after his Patron’s Departure for America, of mÿ last Packet to your Honor, as President of your philosophical illustrious Society, dated the 1t. of June last from London: I hope, it came safe and officially to Hand in due Time. It contained, (besides Mr. Cavallho’s Theory of magnetic Fluids and their Effects on the Needle, laid before the roÿal Societÿ, when I was present at its Meeting) a Hint, given me by Mr. Patterson, the present liberal Proprietor and Improver of the celebrated Leverian Museum, of his Readiness to treat with your Society, about a Cession of all the numerous Duplicate Specimens of his rich Collections in most Branches of natural History, in best Preservation, to serve as a considerable Foundation for a similar american instructive Museum. He wou’d willingly recieve, in Exchange, an equal Number of Specimens, of american natural Curiosities, not contained as yet in his own Collections. The overplus, on either Side, to be ballanced  by an equitable Compensation. This Negociation, if attended to by your Society, can be carried on by a direct Correspondence with Mr. Patterson and his Son.
The chief Improvements I found to be made in England, in mathematical and philosophical Instruments, since the Departure of my late Friend, Dr. Benjn. Franklin, and mine, being contained in the inclosed Catalogue of Messs. haas and Hurter, of great Marlborough-Street London, I herewith beg Leave to inclose it for the Society’s Information, and occasional Demands.
My Health and far advanced Age requiring a milder Climate, under a well regulated republican Government, propitious to Arts, Sciences, and every Branch of useful Knowledge and Industry I cou’d wish to repair, the Sooner the better, to Venice, or its Vicinity: and shou’d rejoice very much, if my Abode in that, or any other Part of Italy, cou’d, by your Means, be made Subservient to some beneficial Objects of your Congress, and its confederate States, Societies and Individuals; either in the mercantile Line, as Consul; or in the literary Line, by instructive and interesting Communications of the most important literarÿ Productions in every learned academy in Italy; and lastly in the political Line, in Objects of defensive and commercial Treaties and Alliances, of Finances, of Improvements in Agriculture, Horticulture, and Manufactures, in Proportion to the Scale of Power, and the Tenor of Instructions, I might be entrusted with and enabled to act, with Diligence, and Energy.
Shou’d these my humble Offers meet with your kind Notice and Approbation, so as to be laid before your venerable and illustrious President, for his mature Consideration and possible Sanction: I wou’d strain every Exertion, to render myself not totally unworthy of both your Confidence and Protection; being with never ceasing Admiration of your eminent Merits, and fervent Prayers for your mutual Preservation and Prosperity Sir! Your Honors Most sincerily devoted humble Servant:

Rodolf Valltravers

